24 F.3d 251NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.William ROWLAND, aka John V. Rettie, Defendant-Appellant.
No. 93-30258.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 5, 1994.Decided May 17, 1994.

Before:  SCHROEDER, BOOCHEVER, and BRUNETTI, Circuit Judges.


1
MEMORANDUM*


2
William Rowland (aka John V. Rettie), a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion to vacate, set aside, or correct his sentence.  Rowland contends that the district court erred in imposing a three-year term of supervised release by relying on a non-severable provision of the Sentencing Reform Act of 1984 since he was not sentenced under the United States Sentencing Guidelines.  Rowland also contends that the district court violated Federal Rule of Criminal Procedure 11(c) by failing to advise him of the nature and effect of a potential term of supervised release when he pleaded guilty.


3
The district court's order denying Rowland's Sec. 2255 motion is affirmed.  The imposition of a three-year term of supervised release was proper under the Anti-Drug Abuse Act of 1986.  21 U.S.C. Sec. 841(b);   see Gozlon-Peretz v. United States, 498 U.S. 395, 408-09 (1991);   Rodriguera v. United States, 954 F.2d 1465, 1467 (9th Cir.1992).


4
In addition, the district court complied with Rule 11(c) in determining that Rowland understood the nature and effect of a special parole term.   See United States v. San Clemente-Bejarano, 861 F.2d 206, 209 (9th Cir.1988) (per curiam).  Although the district court sentenced Rowland to a term of supervised release instead of a special parole term, the effect of supervised release is the same as special parole.  See id.


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3